The opinion of the court was delivered by
Van Syckel, J.
The certiorari in this case brings up for review the legality of the conviction of the prosecutor of-violating section 1 of the ordinance of, the board of health of Hoboken, which requires a permit from the board for selling milk in said city.
The alleged infirmity in the conviction is that the board of health had no power by its ordinance to impose a license fee of $2.
The board was duly organized under the laws of this state. Pamph. L. 1897, p. 270.
It thereby had power to adopt and alter ordinances prohibiting the sale of, or having in possession for sale, any milk containing any unhealthful ingredient, constituent or substance, or which has been transported or stored in an unclean manner or place, or which is produced from cows which are diseased, or which are kept or stabled under unhealthful conditions.
*43It could also and did adopt an ordinance requiring any person engaged in the sale of milk to furnish to said board, when so requested, a statement as to the locality from which said milk was procured, and also a full and complete list of the persons from whom said milk was purchased, and the names and addresses of all customers or persons to whom he may sell or deliver milk.
The act of 1897 likewise gives the board power to prescribe a penalty of not less than $10 nor more than $100 for the violation of ordinances.
The penalty was fixed by the board at $25.
The second section of the act of 1897 was amended in 1898, but the amendment does not affect this controversy. Pamph. L. 1898, p. 428.
No express power is given to require a license fee by way of taxation for raising revenue, and therefore a license fee for that purpose could not be supported. Benson v. Hoboken, 4 Vroom 280; North Hudson County Railway v. Hoboken, 12 Id. 71; Muhlenbrinck v. Commissioners, 13 Id. 364; Clark v. New Brunswick, 14 Id. 175; Morgan v. Orange, 21 Id. 389.
But these cases recognize the power to pass ordinances in such instances requiring a license fee sufficient to pay the expense of the license and the necessary expense of inspecting the milk.
This license fee is manifestly for that purpose, and not for the purpose of revenue. It is of the highest importance for the preservation of the public health that milk should be most carefully and constantly inspected.
For the labor and expense which will fall upon the board in the proper discharge of this duty a license fee of $2 is a very reasonable charge.
In our judgment the ordinance is valid and the proceedings certified should be affirmed, with costs.